Title: To Benjamin Franklin from Georgiana Shipley, 17 March 1779
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Bolton Street March 17th 1779
It is long very long since I had the happiness of receiving a line from my dear Doctor Franklin; how often have I regreted the necessary interruption of a correspondence, from whence I derived so much pleasure & advantage; an opportunity now offers of conveying a letter to you which I have not prudence sufficient to resist, particularly as I have lately heard of your being confin’d with the gout, I hope, my dear Sir, you take all imaginable care of yourself, indeed you ought, when you reflect, that the happiness of many depends upon the preservation of a life so valuable, nor shall I feel satisfyed till I receive an account of your perfect recovery for even your slightest indisposition must alarm a family by whom you are so sincerely respected & beloved, I believe a day seldom passes without our mentioning our excellent friend, & I may truely say I never am so well pleased as when I am in company with those who know & esteem you as much as we do.
We have left Jermyn Street some time, & my father has bought an house the corner of Bolton Street which belonged to the late Mr Howe, perhaps you may recollect it, if so you will be sensible we have changed much for the best in every respect. This Summer we propose spending at Twyford, never shall I forget the happy days we passed there, in happier times, when you were so good as to visit us: I continue as fond of reading as I was when you knew me first, neither have I neglected my drawing, if I had an opportunity I would send you another, that you might yourself judge of my improvement. As for electricity I fear I have made no great progress now my Instructor has left me, however I have learnt some new experiments, & likewise performed some wonderfull cures. But now I must say something concerning the rest of my family, my father & mother are both remarkably well, & in no respect alterd since you saw them. Amelia continues my only married sister; she has but one child, a sweet tempered lovely little Girl, just three years old, whom all our family adore. My brother has married a Miss Yonge a very amiable pleasing young woman, & heiress to a large fortune. They live entirely in Wales, & also have one child a fine little boy about four months old. I am sure you will be pleased with this account of your friends, indeed it was never more necessary than at this period to look for happiness at home & even there how rarely is it to be met with. Mr Vaughan is so obliging as to undertake to send this letter to you. & I wish you may be able to convey an answer through his hands. I cannot be so unreasonable as to expect you should write to me yourself who must have so much important business to transact. But if you will permit your Grand-son to send a few lines merely to assure us of your recovery, it will give the greatest satisfaction to a family who feel themselves warmly interested in your health & welfare.
Adieu my dear Sir, that every respect & blessing you so justly deserve may constantly attend you, is the sincere wish of yr much obliged & affectionate
Georgiana Shipley
 
Addressed: A Monsr. / Monsr. F. / a Passy / pres de Paris.
Notation: Georgiana Shipley Bolton 17. mars 1779.
